In a negligence action to recover damages for personal injury sustained *497when plaintiff slipped and fell on a patch of ice on a city sidewalk, the defendant City of New York appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Queens County, entered July 18, 1963 after trial, upon a jury’s verdict, as awarded damages in the plaintiff’s favor against it. Judgment, insofar as appealed from, reversed on the law and the facts, without costs, and complaint against the city dismissed on the law, without costs. In our opinion, plaintiff failed to establish that the patch of ice upon which he slipped was dangerous or unusual or exceptional (cf. Williams v. City of New York, 214 N. Y. 259, 264). We also find that plaintiff offered insufficient proof to show either: (a) notice to the city of the alleged icy condition; or (b) assuming constructive notice, a reasonable time thereafter to enable the city to remedy the condition (cf. Owen v. City of New York, 141 App. Div. 217, 221). Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.